Citation Nr: 0032010	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  98-09 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether a rating decision of December 1, 1961, wherein 
the issue of entitlement to service connection for a lumbar 
spine disorder was not addressed, was clearly and 
unmistakably erroneous.

2.  Entitlement to an effective date earlier than January 17, 
1992, for the award of service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1961.


This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In a January 2000 Board decision, the issue of entitlement to 
an effective date earlier than January 17, 1992, for the 
award of service connection for a lumbar spine disorder was 
remanded so as to afford the RO the opportunity to adjudicate 
the question of whether a December 1, 1961, rating decision 
was clearly and unmistakably erroneous.  The latter question 
was thereafter adjudicated and developed for appellate 
consideration; both issues are now before the Board for 
appellate review.

In that January 2000 decision, the Board also determined that 
a December 1963 rating decision, in which service connection 
for a lumbar spine disorder was denied, was not clearly and 
unmistakably erroneous.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been obtained, and the veteran's 
applications are completed.

2.  Neither a formal nor an informal claim for service 
connection for a lumbar spine disorder was filed prior to, or 
as of, December 1, 1961.

3.  The December 1961 rating decision was consistent with, 
and supported by, the evidence of record.

4.  Subsequent to December 1963, a claim for service 
connection for a lumbar spine disorder was next received by 
VA on January 17, 1992.



CONCLUSIONS OF LAW

1.  The December 1, 1961, rating decision, wherein the issue 
of entitlement to service connection for a lumbar spine 
disorder was not addressed, was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(a) (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A).

2.  The criteria for assignment of an effective date earlier 
than January 17, 1992, for the award of service connection 
for a lumbar spine disorder are not met.  38 U.S.C.A. 
§ 5110(a) (West 1991 and Supp. 2000); 38 C.F.R. 
§ 3.400(b)(2)(i) (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ 
(2000) (to be codified at 38 U.S.C. §§ 5102, 5103, 5103A).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This claim arises from the veteran's application for 
disability compensation for a lumbar spine disorder that was 
received by VA in January 1992.  There is no issue as to 
substantial completeness of the application.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5102).  In addition, the veteran has not alleged that 
additional service or other pertinent governmental records 
are available.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified at 38 U.S.C. § 5103A(b)(3)).  VA has also secured 
all VA and private medical records that the veteran may have 
indicated are pertinent to his claim, and VA has satisfied 
its duty with respect to such records and with receipt of 
sufficient information to proceed.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A(b) and (c)).


The basic facts are as follows.  In September 1961, 
immediately following his separation from active service, the 
veteran submitted to VA a VA Form 21-526, Veteran's 
Application for Compensation or Pension, in which he cited 
injuries to his neck and left arm with regard to the 
"sicknesses, diseases or injuries for which this claim is 
made."  The report of a November 1961 VA medical examination 
shows, as to "present complaint," his assertion that "[m]y 
neck is stiff and my back is giving me trouble."  On 
examination, various medical problems, to include lumbar and 
cervical spine disorders, were noted.  On a rating decision 
promulgated on December 1, 1961, the RO identified service 
connection for neck and left arm injuries as the issues to be 
adjudicated; service connection was granted for residuals of 
a cervical fracture, and was deferred as to the left arm 
injury residuals pending a line of duty inquiry.  The veteran 
was thereafter advised by the RO that compensation was 
awarded for his service-connected neck injury.  The veteran 
was notified of this decision in January 1962, and thereafter 
appealed to the Board the rating assigned for his cervical 
fracture residuals.

In August 1963, the RO received a statement from the veteran 
wherein he indicated, in pertinent part, that he had lower 
back trouble.  In October 1963, the Board, in considering his 
appeal of the December 1961 decision with regard to the 
disability rating assigned for his cervical spine disorder, 
indicated, in an "Addendum" to the decision, that "[n]o 
action is being taken with respect to the issue of service 
connection for low back trouble as secondary to the service-
incurred injuries as it does not appear that this has been 
the subject of adjudicative action by the originating 
agency"; that is, this Board decision did not address the 
question of service connection for a lumbar spine disorder.  
In December 1963, the RO denied service connection for a 
lower back disability; as discussed above, this decision is 
deemed not to be clearly and unmistakably erroneous.

In September 1970, February 1971, April 1975, February 1982, 
October 1984, November 1986, June 1987, and January 1991, the 
veteran requested increased disability compensation for his 
service-connected cervical spine disorder.  None of 

these requests for increased benefits reference a low back 
disability, to include a claim for service connection for any 
such disorder.  In contrast, VA and private medical records, 
dated in approximately 1982 and thereafter, indicate that the 
veteran was being accorded treatment for low back complaints 
that were, on occasion, attributed to his service.  In a 
statement received by VA on January 17, 1992, he indicated 
that his lower back had been injured at the same time that he 
had injured his neck, and he noted that he had been advised 
by VA previously that his low back disorder was nonservice-
connected.  The RO found that this statement constituted a 
claim for service connection for a low back disorder, and 
service connection for residuals of a lumbar laminectomy was 
thereafter granted, effective as of January 17, 1992.

As indicated above, there are currently two issues that are 
before the Board.  These are discussed below.

Whether a rating decision of December 1, 1961, wherein the 
issue of entitlement to service connection for a lumbar spine 
disorder was not addressed, 
was clearly and unmistakably erroneous

Governing VA regulations stipulate that previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior determination will 
be reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicatory decision that 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. 
§ 3.105(a) (2000).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that an adjudication 

had improperly weighed and evaluated the evidence can never 
rise to the stringent requirements that constitute CUE.  
Similarly, neither can broad or vague allegations of "failure 
to follow the regulations" or "failure to give due process," 
or any other general, non-specific claim of "error," give 
rise to CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
Failure to address a specific regulatory provision 
constitutes harmless error unless the outcome of the decision 
would have been manifestly different.  Id., at 44.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination:  
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied"; (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made"; and (3) a determination that there was CUE must be 
based on the record and the law that existed at the time of 
the prior adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)).

In the instant case, the veteran is alleging, essentially, 
that the RO's error was its purported failure to adjudicate a 
claim for service connection for a low back disorder.  It is 
unclear as to whether CUE contemplates RO misfeasance, as 
opposed to RO malfeasance.  Nonetheless, the Board must 
conclude in this instance that the December 1961 rating 
decision does not constitute CUE with regard to a claim for 
service connection for a lumbar spine disorder.  

It is not disputed that the December 1961 rating decision did 
not address the issue of entitlement to service connection 
for a lumbar spine disorder.  The question that must 
accordingly be resolved is whether the RO should have 
addressed that issue; that is, was there a claim for service 
connection for a lumbar spine disorder that was before the RO 
at that time.


The VA Form 21-526 that had been submitted by the veteran in 
September 1961, and which formed the basis for the RO's 
action in December 1961, shows that he sought to raise claims 
only with regard to left arm and neck problems.  Neither this 
form, nor any other record dated prior to December 1, 1961, 
shows that a request for service connection for a lumbar 
spine disorder was made.  

A claim, however, can also be raised informally.  Under 
38 C.F.R. § 3.155(a) (2000), any communication or action that 
indicates an intent to apply for a VA benefit that is 
received from a claimant, or someone acting on his behalf, 
may be considered an informal claim.  In particular, however, 
"[s]uch claim must identify the benefit sought."  38 C.F.R. 
§ 3.155(a) (2000).  The report of the November 1961 VA 
examination, which notes "present complaint[s]" of neck and 
back problems, can be deemed to have been received from the 
claimant, in that his communication is transmitted through 
the instrument of the examination report.  However, mere 
recitation of "present complaints" does not, standing alone, 
identify the benefit sought.  This report does not indicate 
any intent by the veteran that he sought service connection 
for a lumbar spine disorder. 

In the absence of either a formal or informal claim for 
service connection for a lumbar spine disorder, dated prior 
to December 1, 1961, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim, 
and that there has been no showing of CUE with regard to the 
RO's December 1, 1961, rating decision as it pertains to the 
question of service connection for a lumbar spine disorder. 

Entitlement to an effective date earlier than January 17, 
1992, for the 
award of service connection for a lumbar spine disorder

Applicable statutory and regulatory provisions stipulate, 
with regard to the assignment of effective dates for the 
award of direct service connection, that the appropriate 
effective date for the assignment of service connection is 
either the day 

following the last day of active service, or the date 
entitlement arose, if the claim is received within one year 
after separation from service.  If the claim was received 
more than one year after separation from service, the 
effective date is the date entitlement arose or the date of 
receipt of an application for benefits, whichever date is 
later.  38 U.S.C.A. § 5110(a) (West 1991 and Supp. 200); 
38 C.F.R. § 3.400(b)(2)(i) (2000).  

As indicated above, the Board has found that no claim, either 
formal or informal, had been received prior to December 1, 
1961.  In addition, it must be noted that service connection 
for a lower back disorder was denied by the RO in December 
1963, a decision which the Board, in its January 2000 
decision, found did not constitute CUE.  Likewise, while 
various requests for an increased rating for a cervical spine 
disorder were received between 1970 and 1991, and while 
medical evidence dated in approximately 1982 and thereafter 
reflects the presence of a lumbar spine disorder, the 
earliest date that a request for service connection for a 
lumbar spine disorder, subsequent to that adjudicated in 
December 1963, was received was January 17, 1992.  The record 
does not reflect that a claim, either formal or informal in 
nature, was received between December 1963 and January 17, 
1992.  

With regard to the medical records dated prior to January 17, 
1992, these do not indicate that benefits had been sought, 
and do not therefore constitute informal claims.  Moreover, 
it must be emphasized that the effective date for the 
assignment of service connection, when the claim is received 
more than one year following service separation, is either 
the date that entitlement arises or the date of receipt of 
the claim for benefits, whichever is later.  In the instant 
case, that "later" date is the date that the claim for 
benefits was received by VA, which was January 17, 1992.

The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim, and that his 
request for assignment of an effective date prior to January 
17, 1992, for the award of service connection for a lumbar 
spine disorder, characterized as residuals of a lumbar 
laminectomy, fails.



ORDER

A rating decision of December 1, 1961, wherein the issue of 
entitlement to service connection for a lumbar spine disorder 
was not addressed, was not clearly and unmistakably 
erroneous.  

An effective date earlier than January 17, 1992, for the 
award of service connection for a lumbar spine disorder is 
denied.



		
	M. S. SIEGEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 9 -


- 7 -


